Case 9:19-cv-81601-RAR Document 8 Entered on FLSD Docket 02/27/2020 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-CIV-81601-RAR

 KRISTIAN KARL CRUZ,

         Plaintiff,

 vs.

 MANAGEMENT HEALTH SYSTEMS, LLC,

       Defendant.
 ____________________________/

                      ORDER DISMISSING CASE WITHOUT PREJUDICE

         THIS CAUSE came before the Court upon a sua sponte examination of the record. On

 January 23, 2020, the Court issued an Order requiring Plaintiff to perfect service upon Defendants

 Management Health Systems, LLC and Patty Jeffrey by February 26, 2020 and furnish the Court

 with proof of service. [ECF No. 7] (“Order”). The Order cautioned Plaintiff that failure to file

 proof of service or show good cause by February 26, 2020 would result in a dismissal without

 prejudice and without further notice.      Plaintiff has not complied with the Order, has not sought

 an extension of time within which to do so, and has not advised that a dismissal will result in a

 statute of limitations bar to re-filing.   Accordingly, it is

         ORDERED AND ADJUDGED that the case is DISMISSED WITHOUT PREJUDICE.

 The Clerk of the Court is instructed to CLOSE the case, and any pending motions are DENIED

 as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida this 27th day of February, 2020.



                                                            _________________________________
                                                            RODOLFO RUIZ
                                                            UNITED STATES DISTRICT JUDGE
 cc:     counsel of record
